
	
		I
		111th CONGRESS
		1st Session
		H. R. 301
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent
		  pending tax increases and to provide additional tax reductions to stimulate
		  economic growth.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Growth Through Tax Stimulus
			 Act of 2009.
		2.EGTRRA, JGTRRA,
			 and certain other tax relief made permanent
			(a)Economic
			 growth and tax relief reconciliation act of 2001Title
			 IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 is hereby repealed.
			(b)Income tax rates
			 on dividends and net capital gainSection 303 of the Jobs and
			 Growth Tax Relief Reconciliation Act of 2003 is hereby
			 repealed.
			(c)Deduction for
			 State and local sales taxesParagraph (5) of section 164(b) of
			 the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (I).
			(d)Deduction for
			 tuition and related expensesSection 222 of such Code is amended by
			 striking subsection (e).
			(e)Increased
			 expensing for small business
				(1)Dollar
			 limitationParagraph (1) of
			 section 179(b) of such Code (relating to dollar limitation) is amended by
			 striking $25,000 ($125,000 in the case of taxable years beginning after
			 2006 and before 2011) and inserting $125,000.
				(2)Increase in
			 qualifying investment at which phaseout beginsParagraph (2) of
			 section 179(b) of such Code (relating to reduction in limitation) is amended by
			 striking $200,000 ($500,000 in the case of taxable years beginning after
			 2006 and before 2011) and inserting $500,000.
				(3)Inflation
			 adjustmentsSection 179(b)(5)(A) of such Code (relating to
			 inflation adjustments) is amended by striking and before
			 2011.
				(4)Revocation of
			 electionSection 179(c)(2) of such Code (relating to election
			 irrevocable) is amended by striking and before 2011.
				(5)Computer
			 softwareClause (ii) of
			 section 179(d)(1)(A) of such Code is amended by striking and before
			 2011.
				(f)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Temporary
			 reduction in individual tax rates
			(a)In
			 generalSection 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(j)Economic stimulus
				rate reductionsIn the case
				of taxable years beginning in a calendar year after 2008 and before
				2014—
						(1)the 10 percent and 15 percent rates of tax
				specified in subsection (i)(1) shall each be reduced by 5 percentage points,
						(2)the last line of
				the table in subsection (i)(2) shall be applied by substituting—
							(A)20.0%
				for 25.0%,
							(B)23.0%
				for 28.0%,
							(C)25.0%
				for 33.0%, and
							(D)25.0%
				for 35.0%, and
							(3)the adjustment of
				the tables prescribed under subsection (f) required by subsection (i)(3) shall
				be further adjusted to carry out this
				subsection.
						.
			(b)Conforming
			 amendmentSection 15 of such
			 Code is amended by adding at the end the following new subsection:
				
					(g)Economic stimulus
				rate reductionsThis section
				shall not apply to any change in rates under subsection (j) of section 1
				(relating to economic stimulus rate
				reductions).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			4.Reduction in corporate
			 income tax rates
			(a)In
			 generalSection 11 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(e)Economic
				stimulus rate reductionsIn
				the case of taxable years beginning in a calendar year after 2008 and before
				2014—
						(1)subsection (b)(1)
				shall be applied by disregarding—
							(A)but does not exceed $75,000,
				in subparagraph (B) thereof,
							(B)subparagraphs (C)
				and (D) thereof, and
							(C)the last 2
				sentences,
							(2)subsection (b)(2) shall be applied by
				substituting 25 percent for 35 percent,
				and
						(3)paragraphs (1) and (2) of section 1445(e)
				shall each be applied by substituting 25 percent for 35
				percent.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			
